DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 13/250,097 and Application No. 14/246,723, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 1, lines 13-14: “a thread” on the inside surface for connection to the hub of a vascular access device

Information Disclosure Statement
The information disclosure statement filed January 12, 2021, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
Citation #32 has been provided with a publication number of US 2012/010907; however, US 2012/010907 is an incomplete publication number. Applicant is requested to recite citation #32 with a complete publication number in order for consideration thereof
Citation #5 has been cited as Final Office Action in S/N 14/270,878, dated Mar. 11, 2008; however, no final office action in 14/270,878 was mailed on March 11, 2008. Applicant is requested to recite citation #5 and/or provide a copy of said document
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The information disclosure statement filed January 12, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered:

Citation #5 has been cited as Final Office Action in S/N 14/270,878, dated Mar. 11, 2008; however, no final office action in 14/270,878 was mailed on March 11, 2008. Applicant is requested to recite citation #5 and/or provide a copy of said document
Citation #11 has been cited as JPO Official Notice of Rejection in S/N. 2014-533568; however, no copy of said document has been provided for consideration. Applicant is requested to provide a copy of said document

Specification
The abstract of the disclosure is objected to because:
In line 1, “adherence” should be changed to “an adherence”
In line 3, “a reservoir collar” should be changed to “the reservoir collar”
In line 5, “vascular access devices” should be changed to “the vascular access devices”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, 4, 8, 10, 11, and 13 are objected to because of the following informalities:  
	In regards to claim 1, line 3, “fluid” should be changed to “a fluid”.
	In regards to claim 1, line 7, “fluid” should be changed to “the fluid”.
	In regards to claim 1, line 8, “fluid” should be changed to “the fluid”.
	In regards to claim 1, line 13, “antimicrobial agent” should be changed to “an antimicrobial agent”.
	In regards to claim 1, line 13, “the inside surface” should be changed to “the inside surface of the at least one side wall of the reservoir collar”.
	In regards to claim 1, line 14, “the hub” should be changed to “a hub”.
	In regards to claim 1, line 16, “antimicrobial agent” should be changed to “the antimicrobial agent”.
	In regards to claim 3, line 1, “antimicrobial agent” should be changed to “the antimicrobial agent”.
	In regards to claim 3, line 2, “foam or gel” should be changed to “a foam or a gel”.
	In regards to claim 4, line 1, “antimicrobial agent” should be changed to “the antimicrobial agent”.
	In regards to claim 8, lines 2-3, “a hub of a vascular access device” should be changed to “the hub of the vascular access device”. 
	In regards to claim 10, line 1, “a hub” should be changed to “the hub”. 
	In regards to claim 11, line 2, “a flush syringe assembly” should be changed to “the flush syringe assembly”.
	In regards to claim 11, line 3, “a reservoir collar” should be changed to “the reservoir collar”.
	In regards to claim 11, lines 4-5, “an antimicrobial agent or disinfectant” should be changed to “the disinfectant or the antimicrobial agent”.
	In regards to claim 13, lines 1-2, “the antimicrobial agent or disinfectant” should be changed to “the disinfectant or the antimicrobial agent”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 1, lines 13-14 recite: “a thread” on the inside surface for connection to the hub of a vascular access device; however, such is new matter not described in the original Specification of the prior-filed applications, Application No. 13/250,097 and Application No. 14/246,723. The original Specification of the prior-filed applications, Application No. 13/250,097 and Application No. 14/246,723, instead describes “a plurality of threads” 47 on the inside surface for connection to the hub of a vascular access device. Claims 2-13 are rejected by virtue of being dependent upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 10, lines 1-2 recite: wherein “connection” to a hub of the vascular access device disinfects the vascular access device. It is unclear which claim element undergoes “connection” to a hub of the vascular access device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, and 15-19 of U.S. Patent No. 8,784,388. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a flush syringe assembly, a barrel, a plunger rod, and a reservoir collar.

Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,953,218. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a method of disinfecting a vascular access device, and connecting a flush syringe assembly to a hub of a vascular access device/obtaining a flush syringe having a barrel, attaching a removable reservoir collar to the distal wall of the barrel, connecting the hub of the vascular access device to the reservoir collar.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howlett et al (US 2009/0062766).
	In regards to claim 1, Howlett et al teaches a flush syringe assembly (Figures 27-28, cap assembly 800) comprising: 
a barrel (barrel 802) including a side wall having an inside surface defining a chamber (fluid chamber 820) for retaining fluid, an open proximal end (Figures 27-28), a distal end including a distal wall with a tip (post 308) extending distally therefrom having a passageway (channel 312)(paragraph [0110]: in some embodiments, a valve or seal is not disposed within channel 312) therethrough in fluid communication with said chamber (Figures 27-28)
a plunger rod (plunger 810) disposed within the barrel, the plunger rod comprising a distal portion and a proximal portion (Figures 27-28), the plunger rod further comprising a distal end including a stopper slidably positioned in fluid-tight engagement with the inside surface of the barrel for drawing fluid into and driving fluid out of the chamber by movement of the stopper relative to the barrel (paragraph [0110]: In use, plunger 810 is depressed to dispense fluid 822 from fluid chamber 820… Because the first end of plunger 810 sealingly engages the interior surface of barrel 802, withdrawing plunger 810 from within barrel 802 could create a vacuum at within barrel 802, thereby drawing fluid from a fluid pathway into barrel 802.), the plunger rod extending outwardly from the open proximal end of the barrel (Figure 27), the stopper having a distal surface (Figures 27-28)
a reservoir collar (cap 302) integrally formed on the distal wall of the barrel (paragraph [0108]: cap 302 and barrel 802 can be formed as an integral piece) and surrounding the tip (Figures 27-28), the reservoir collar including at least one side wall having an inside surface defining a compartment (Figure 27) containing a disinfectant or antimicrobial agent (antiseptic 164)(Figures 27-28 only show perspective and side views of the cap assembly 800 having cap 302, in which absorbent pad 160 having antiseptic 164 is not shown; however, Figures 19, 20, 22, and 25 show cross-sectional views of the cap 302 showing absorbent pad 160 having antiseptic 164; thus, it is understood that cap 302 of Figures 27-28 also has absorbent pad 160 having antiseptic 164), a thread (threads shown but not labeled in Figure 27) on the inside surface for connection to the hub of a vascular access device, a distal end (Figures 27-28), a proximal end adjacent the distal wall of the barrel (Figures 27-28), with disinfection of the hub of the vascular access device by the disinfectant or antimicrobial agent (paragraph [0073]: Pad 160 and any antiseptic disposed within cap… can thus cleanse and disinfect the opening edges of the medical connector.)
Howlett et al (Figures 27-28) is silent about whether the distal end of the reservoir collar is specifically a sealed distal end. Howlett et al teaches another embodiment (Figures 13-14) comprising a reservoir collar (male cap 254) including a sealed (removable cover 264) distal end (Figures 13-14). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the distal end of the reservoir collar, of the assembly of Howlett et al (Figures 27-28), to be sealed, as taught by Howlett et al (Figures 13-14), as such will sealingly maintain the contents of the compartment therein while also allowing for ready removal thereof when the compartment is to be used for scrubbing (paragraph [0084]).
	In regards to claim 2, in the modified assembly of Howlett et al, Howlett et al teaches wherein the reservoir collar further comprises an absorbent material (absorbent pad 160) for soaking up the disinfectant or the antimicrobial agent (Figures 27-28 only show perspective and side views of the cap assembly 800 having cap 302, in which absorbent pad 160 having antiseptic 164 is not shown; however, Figures 19, 20, 22, and 25 show cross-sectional views of the cap 302 showing absorbent pad 160 having antiseptic 164; thus, it is understood that cap 302 of Figures 27-28 also has absorbent pad 160 having antiseptic 164).
	In regards to claim 3, in the modified assembly of Howlett et al, Howlett et al teaches wherein the disinfectant or antimicrobial agent is a fluid (paragraph [0071]: Antiseptic 164 can be in liquid… form).
	In regards to claim 4, in the modified assembly of Howlett et al, Howlett et al teaches wherein the disinfectant or antimicrobial agent is chlorohexidine (paragraph [0071]: chlorhexidine gluconate).
	In regards to claim 5, in the modified assembly of Howlett et al, Howlett et al (Figures 27-28) is silent about a removable seal adhered to the distal end of the reservoir collar. Howlett et al (Figures 13-14) teaches a removable seal (removable cover 264) adhered to the distal end of the reservoir collar (Figures 13-14). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified assembly, of Howlett et al, with a removable seal, as taught by Howlett et al (Figures 13-14), as such will sealingly maintain the contents of the compartment therein while also allowing for ready removal thereof when the compartment is to be used for scrubbing (paragraph [0084]).
	In regards to claim 8, in the modified assembly of Howlett et al, Howlett et al teaches wherein the absorbent material compresses toward the proximal end of the reservoir collar upon connection to a hub of a vascular access device (paragraph [0073]: pad 160 can be compressed within cap… when cap… is coupled to a medical connector).  
	In regards to claim 9, in the modified assembly of Howlett et al, Howlett et al teaches wherein the compression of the absorbent material disinfects the vascular access device (paragraph [0073]: pad 160 can be compressed within cap… when cap… is coupled to a medical connector... Pad 160 and any antiseptic disposed within cap… can thus cleanse and disinfect the opening edges of the medical connector).  
	In regards to claim 10, in the modified assembly of Howlett et al, Howlett et al teaches wherein connection to a hub of the vascular access device disinfects the vascular access device (paragraph [0073]: pad 160 can be compressed within cap… when cap… is coupled to a medical connector... Pad 160 and any antiseptic disposed within cap… can thus cleanse and disinfect the opening edges of the medical connector).  
	In regards to claim 11, Howlett teaches a method of disinfecting a vascular access device, the method comprising: 
connecting a modified flush syringe assembly of claim 1, of Howlett et al, to a hub of the vascular access device (Figures 27-28 show the cap assembly 800 having cap 302, but do not show a hub of the vascular access device connecting thereto; however, Figure 22 shows connecting the cap assembly 400 having cap 302 to a hub of the vascular access device (medical connector 340 having a fluid pathway 342); thus, it is understood that cap 302 of Figures 27-28 can also be connected to the hub of the vascular access device (medical connector 340 having a fluid pathway 342)), wherein connecting includes frictionally engaging a reservoir collar (cap 302) with the hub of the vascular access device such that the hub of the vascular access device contacts an antimicrobial agent or disinfectant (antiseptic 164)(Figures 27-28 only show perspective and side views of the cap assembly 800 having cap 302, in which absorbent pad 160 having antiseptic 164 is not shown; however, Figures 19, 20, 22, and 25 show cross-sectional views of the cap 302 showing absorbent pad 160 having antiseptic 164; thus, it is understood that cap 302 of Figures 27-28 also has absorbent pad 160 having antiseptic 164) contained within the reservoir collar (paragraph [0073]: pad 160 can be compressed within cap… when cap… is coupled to a medical connector... Pad 160 and any antiseptic disposed within cap… can thus cleanse and disinfect the opening edges of the medical connector)
	In regards to claim 12, Howlett et al teaches wherein the reservoir collar further contains an absorbent material (absorbent pad 160)(Figures 27-28 only show perspective and side views of the cap assembly 800 having cap 302, in which absorbent pad 160 is not shown; however, Figures 19, 20, 22, and 25 show cross-sectional views of the cap 302 showing absorbent pad 160; thus, it is understood that cap 302 of Figures 27-28 also has absorbent pad 160).
	In regards to claim 13, Howlett et al teaches wherein upon connection, the hub contacts the antimicrobial agent or disinfectant and the absorbent material (paragraph [0073]: pad 160 can be compressed within cap… when cap… is coupled to a medical connector... Pad 160 and any antiseptic disposed within cap… can thus cleanse and disinfect the opening edges of the medical connector).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howlett et al, as applied to claim 5 above, and further in view of Davis et al (US 2004/0267182).
	In regards to claim 6, in the modified assembly of Howlett et al, Howlett et al teaches wherein the removable seal comprises a foil or polymer film peel back top (paragraph [0084]: Cover 264 can be formed of any suitable material, such as foil, plastic, and the like); however, Howlett et al does not specifically teach wherein the removable seal comprises an aluminum or a multi-layer polymer film. Davis et al teaches an assembly (Figure 1, dispenser 10) wherein a seal (seal 34) comprises an aluminum film (paragraph [0086]: the seal 34 may also include metallic foil laminates, e.g., aluminum foil laminates). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the removable seal, of the modified assembly of Howlett et al, to comprise an aluminum film, as taught by Davis et al, as the seal can be constructed of a variety of materials, such as aluminum, that prevents fluids within the assembly from escaping therefrom and prevents fluid, e.g., air, sterilants (such as ethylene oxide), etc,. from entering the assembly, until the seal is opened (paragraph [0086]).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howlett et al, as applied to claim 1 above, and further in view of Tobyn et al (US 2005/0054991).
	In regards to claim 7, in the modified assembly of Howlett et al, Howlett et al does not teach an aluminum lining adhered to the inside surface of the at least one side wall of the reservoir collar. Tobyn teaches an assembly (Figures 1-6, device 10) comprising an aluminum lining (paragraph [0061]: aluminum lining) adhered to an inside surface of at least one side wall of a reservoir (housing 21) (paragraph [0061]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified assembly, of Howlett et al, with an aluminum lining, as taught by Tobyn et al, as such will prevent the decomposition of certain pharmaceutical formulations (paragraph [0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783